CALOGERO, C.J.,
dissenting from the court’s refusal to grant a stay of the hearing scheduled for tomorrow.
It is my preference that we stay the hearing set for tomorrow until this Court has had a more adequate opportunity to study defendant’s application, an application that was filed just hours ago. However, I write to express my appreciation of what the court’s action today portends for the hearing. As I appreciate it, the district court judge, while not required to permit defendant to subpoena multiple witnesses for tomorrow’s hearing, anticipates determining whether to permit additional witnesses, and. which ones, in connection with the post-conviction application, after testimony is taken from the two lawyers who represented defendant at trial.